Case 1:19-cv-10682-NMG Document1 Filed 04/09/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MASSACHUSETTS

 

 

JOHN GASKEY, )
Plaintiff )
)
Vv. )

) No:
MEDROBOTICS, INC. and )
SAMUEL STRAFACE )
Defendants )

COMPLAINT

Introduction

1. Plaintiff John Gaskey brings this action under 29 U.S.C. §207(a)(10 and 29 U.S.C. §216,
and G.L. c. 151, §§1A & 1B to recover unpaid overtime wages in the form of earned paid
off time earned for work he performed for Defendants Medrobotics and Samuel Straface.

Parties
2. Plaintiff is a resident of Carver, Massachusetts.
3. Defendants do business in Rayham, Massachusetts.
Facts

4. Plaintiff worked for Defendants from November 16, 2016 to March 1, 2019. He worked
overtime all but the last week of his employment (“the relevant time period”).

5. During the relevant time period, Defendant Medrobotics was at all times an enterprise
engaged in commerce as defined by the Massachusetts Wage and Hour laws. Defendant
Straface was the principal officer and/or woner of Medrobotics.

6. During the relevant time period, Defendants acted as employer of Plaintiff.
10.

LL,

12,

13.

14.

15.

16.

Case 1:19-cv-10682-NMG Document1 Filed 04/09/19 Page 2 of 4

During the relevant time period, Defendants had the authority to exercise and in fact
exercised the powers ordinarily associated with an employer over Plaintiff's employment
activities.
Defendant were required to compensate Plaintiff in accordance with the requirements
imposed on employers by the aforementioned laws including time and a half for overtime.
Plaintiff worked 1,130 hours of overtime for which he received no mandated time and a
half pay.
After the last day of his employment and continuing to the present date Defendants failed
to make said payments.
At the time his employment terminated he was owed approximately thirty thousand
dollars for overtime.

Count I: Massachusetts Overtime Claim
Plaintiff re-alleges and incorporates by reference the above allegations.
Defendants violated G.L. c. 151, §§1A & 1B by failing to pay Plaintiff overtime.
Plaintiff has been damaged by said violations of G.L. c./151, §§1A & 1B in the amoun
of approximately thirty thousand dollars.
Pursuant to G.L. c. G.L. c. 151, §§1A & 1B, Defendant is liable to Plaintiff for three
times the amount owed to him, plus the costs and reasonable attorney’s fees incurred in
bringing this action.
Plaintiff filed a complaint with the Massachusetts Attorney General and received

permission to bring this claim. (Exhibit A hereto).

No
17.

18.

19,

20.

Case 1:19-cv-10682-NMG Document1 Filed 04/09/19 Page 3 of 4

Count Ul: Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference the above allegations.
Defendants violated 29 U.S.C. §207(a)(1) by failing to pay Plaintiff overtime.
Plaintiff has been damaged by said violations of 29 U.S.C. §207(a)(1) in the amount of
approximately thirty thousand dollars.
Pursuant to 29 U.S.C. §216 Defendant is liable to Plaintiff for the amount of said
overtime and an additional eequal amount as liquidat4d damages, plus the costs and
reasonable attorney’s fees incurred in bringing this action.
Prayers for Relief
WHEREFORE, Plaintiff respectfully requests that the Court:
Determine the damages sustained by Plaintiff as a result of Defendants’ violations of
Massachusetts law, awarding treble those damages against Defendants in favor of
Plaintiff, as well as prejudgment interest thereon.
Determine the damages sustained by Plaintiff as a result of Defendants’ violations of
federal law, awarding treble those damages against Defendants in favor of Plaintiff, as
well as prejudgment interest thereon.
Award Plaintiff the costs and disbursements of his suit, including, without limitation.
reasonable attorney’s fees and expenses.
Grant any other or further relief as the Court may deem just and proper.
Allow the Plaintiff to amend this action to include others similarly situated if a small
group action is allowed in the case of Gammella v. Chang’s China Bistro, Inc., currently

pending before the Supreme Judicial Court.
Case 1:19-cv-10682-NMG Document1 Filed 04/09/19 Page 4 of 4

By (Gr

 

 

Mark D. Stern

BBO# 479500

Mark D. Stern P.C.

34 Liberty Avenue

Somerville, MA 02144

Phone: 617-776-4020

Fax: 617-776-9250

Email: markdsternpe@comcast.net
